Exhibit 10.2

 

 

EAGLE BULK SHIPPING INC.

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Restricted Stock Award Agreement”)
dated as of November 7, 2016 (the “Date of Grant”), is made by and between Eagle
Bulk Shipping Inc., a Republic of the Marshall Islands company (the “Company”),
and Frank De Costanzo (the “Participant”). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Eagle Bulk Shipping Inc., 2014
Equity Incentive Plan (the “Plan”). Where the context permits, references to the
Company shall include any successor to the Company.

 

WHEREAS, the Participant has entered into an employment agreement with the
Company and Eagle Shipping International (USA) LLC (“Eagle International”),
dated as of September 3, 2016 (the “Employment Agreement”), pursuant to which
the Participant will serve as the Chief Financial Officer of Eagle
International; and

 

WHEREAS, as an inducement material to the Participant entering into the
Employment Agreement, the Company desires to issue to the Participant, and the
Participant hereby accepts, the Restricted Stock (as defined below) on the terms
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Participant agree as follows:

 

1.     Grant of Restricted Stock. The Company hereby grants to the Participant
233,863 shares of restricted Common Stock (the “Restricted Stock”), subject to
all of the terms and conditions of this Restricted Stock Award Agreement. The
Restricted Stock is not granted under the Plan but will be subject to the terms
of the Plan and this Restricted Stock Award Agreement.

 

2.     Vesting. Subject to Section 4, the Restricted Stock shall vest, and have
the forfeiture restrictions applicable thereto lapse, as follows: 100% of the
Restricted Stock will vest on September 30, 2019 (the “Vesting Date”), subject
to the Participant’s continued employment with the Company or any of its
Affiliates on the Vesting Date; provided, however, that in the event that the
Participant’s employment with the Company is terminated by the Company without
Cause or by the Participant for Good Reason (as defined in the Employment
Agreement) prior to the Vesting Date, then, notwithstanding anything herein to
the contrary, the Participant shall become vested in a portion of the Restricted
Stock as set forth below:

 

 

Date of Termination

Vested Restricted Shares (%)

Prior to September 30, 2017

33.33%

On or after September 30, 2017 but prior to September 30, 2018

66.66%

On or after September 30, 2018

100%

 

3.     Restrictions. The Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and shall be subject to a risk of forfeiture as described in Section
2 and until any additional requirements or restrictions contained in this
Restricted Stock Award Agreement have been otherwise satisfied, terminated or
expressly waived by the Company in writing.

 

 
1

--------------------------------------------------------------------------------

 

 

4.     Termination of Employment. Except as provided above in Section 2, upon
the Participant’s termination of employment for any reason, any portion of
Restricted Stock which has not vested as of the date of such termination shall
be forfeited.

 

 

5.     Voting; Dividends. The Participant shall have the right to vote the
Restricted Stock prior to vesting. Except as provided in Section 1.5(c)(iv) of
the Plan, the Participant shall receive payment of dividends with respect to the
Restricted Stock; provided, that dividends in respect of the portion of the
Restricted Stock that has not vested on or prior to the date dividends are paid
shall be accumulated, held back ad paid to the Participant if and when such
portion of the Restricted Stock becomes vested.

 

 

6.     Notification of Election Under Section 83(b) of the Code. If the
Participant makes an election under Section 83(b) of the Code (to include in
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code), the Participant shall notify the Administrator of such election
within ten days of filing notice of the election with the U.S. Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code.

 

 

7.     Restricted Stock Award Agreement Subject to Plan. Notwithstanding that
the Restricted Stock is not granted under the Plan, this Restricted Stock Award
Agreement is made pursuant to all of the provisions of the Plan, which is
incorporated herein by this reference, and is intended, and shall be interpreted
in a manner, to comply therewith. In the event of any conflict between the
provisions of this Restricted Stock Award Agreement and the provisions of the
Plan, the provisions of this Restricted Stock Award Agreement shall govern.

 

 

8.     No Rights to Continuation of Employment. Nothing in the Plan or this
Restricted Award Agreement shall confer upon Participant any right to continue
in the employ of the Company or any Subsidiary thereof or shall interfere with
or restrict the right of the Company or its shareholders (or of a Subsidiary or
its shareholders, as the case may be) to terminate Participant’s employment at
any time for any reason whatsoever, with or without Cause.

 

 

9.     Tax Withholding. The Company shall be entitled to withhold the amount of
applicable withholding taxes in any manner provided in Section 3.4(a) of the
Plan, including, at the election of the Participant, by having the Company
deduct from any shares delivered upon vesting of the Restricted Stock Award such
shares having a value equal to the amount of minimum tax required to be
withheld. Such shares shall be valued at their Fair Market Value as of the date
on which the amount of tax to be withheld is determined. Fractional share
amounts shall be settled in cash. Such a withholding election may be made by the
Participant with respect to all or any portion of the shares to be delivered
pursuant to the Restricted Stock Award.

 

 
2

--------------------------------------------------------------------------------

 

 

10.     Governing Law. This Restricted Stock Award Agreement shall be governed
by, interpreted under, and construed and enforced in accordance with the
internal laws, and not the laws pertaining to conflicts or choices of laws, of
the State of New York applicable to agreements made and to be performed wholly
within the State of New York.

 

 

11.     Restricted Stock Award Agreement Binding on Successors. The terms of
this Restricted Stock Award Agreement shall be binding upon Participant and upon
Participant’s heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest, and upon the Company and its
successors and assignees, subject to the terms of the Plan.

 

 

12.     No Assignment. Notwithstanding anything to the contrary in this
Restricted Stock Award Agreement, neither this Restricted Stock Award Agreement
nor any rights granted herein shall be assignable by Participant.

 

 

13.     Necessary Acts. Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Restricted Stock Award Agreement, including but not
limited to all acts and documents related to compliance with federal and/or
state securities and/or tax laws.

 

 

14.     Entire Restricted Stock Award Agreement. This Restricted Stock Award
Agreement and the Plan contain the entire agreement and understanding among the
parties as to the subject matter hereof.

 

 

15.     Headings. Headings are used solely for the convenience of the parties
and shall not be deemed to be a limitation upon or descriptive of the contents
of any such Section.

 

 

16.     Counterparts. This Restricted Stock Award Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.

 

 

17.     Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

 

 

 

[signature page follows]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement as of the date set forth above.

 

 

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Vogel

 

 

Name:

Gary Vogel

 

 

Title:

CEO

 

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Restricted Stock Award Agreement.

 

 

 

PARTICIPANT

 

 

 

 

 

 

/s/ Frank De Costanzo

 

 

Name: Frank De Costanzo

 

 